Filed 7/11/14 In re Leo C. CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


In re LEO C., a Person Coming Under the                              H040231
Juvenile Court Law.                                                 (Monterey County
                                                                     Super. Ct. No. J46674)

MONTEREY COUNTY DEPARTMENT
OF SOCIAL & EMPLOYMENT
SERVICES,

         Plaintiff and Respondent,

             v.

L.C.,

         Defendant and Appellant.

         Leo C. (age five; the minor) and his two older half brothers, B.R. and A.R., were
placed in protective custody in August 2012 after their parents’ arrest. The Monterey
County Department of Social and Employment Services (Department) filed a petition
alleging the failure of the minor’s mother, C.C. (Mother), and the minor’s father, L.C.
(Father), to protect and provide support for the minor, under Welfare and Institutions
Code section 300, subdivisions (b) and (g).1 It was alleged in the petition, among other
things, that (1) the family was homeless and had been living in hotels; (2) Mother and
Father were arrested by Salinas police officers on August 14, 2012, and were charged

         1
        Further statutory references are to the Welfare and Institutions Code unless
otherwise stated.
with child endangerment, robbery, and possession of drug paraphernalia; (3) Mother and
Father had been engaged in a criminal scheme in which Mother solicited men to have sex
with her for money, and after she lured them to a motel room, Father entered the room
and robbed the men by brandishing a fake gun; and (4) when the last such robbery
occurred and Mother and Father were arrested, the minor was in Father’s car (where drug
paraphernalia was found within reach) and the minor’s half brothers were in the motel
room. Mother and Father were both incarcerated from August to December 2012.
       In October 2012, the juvenile court found the allegations in the petition true,
sustained the petition, and ordered the Department to provide family reunification
services to Mother and Father. At the six-month review hearing in March 2013, the court
continued those services. At that hearing, the Department indicated it was likely that
Mother and Father would reunify with the minor if they were granted an additional six
months of services. But in October 2013, at the 12-month permanency hearing, the
court—pursuant to the Department’s recommendation—terminated Father’s reunification
services, while allowing Mother to continue to receive services.
       Father appeals from the order terminating his reunification services. He
challenges the court’s finding that reasonable services had been provided or offered by
the Department. He argues that in March 2013, in compliance with his case plan, he
submitted to a family assessment evaluation conducted by psychologist Marni Sandoval,
Psy.D., of the Monterey County Department of Public Health. Dr. Sandoval concluded
that, because of the complexity of Father’s residual symptoms resulting from a
catastrophic childhood accident, he “should be referred for a comprehensive medical and
[neuropsychological] assessment to determine the full extent of his cognitive functioning
and determine what accommodations or additional medical or mental health services
[Father] might need in order to benefit from reunification services and obtain the skills to
successfully reunify with his children.” Dr. Sandoval also recommended a court-ordered

                                             2
psychological assessment “to attempt to differentiate potential malingering from
cognitive impairment.” Despite the recommendations in Dr. Sandoval’s court-ordered
report, no further assessments were ever arranged or offered by the Department. Father
contends the Department did not meet its burden of showing by clear and convincing
evidence that it had provided reasonable reunification services to him.
       We conclude that the court erred in terminating Father’s reunification services at
the 12-month permanency hearing. When the Department received Dr. Sandoval’s report
in March 2013, it was aware that Father’s physical condition, including potential
cognitive limitations, required further assessment to determine whether specialized
measures were necessary to give him the skills necessary to benefit from reunification
services. But the Department took no action in response to Dr. Sandoval’s
recommendations. Therefore, under the unique factual and procedural circumstances
presented here, we conclude that the record does not contain substantial evidence to
support the trial court’s finding by clear and convincing evidence that the Department
provided reasonable reunification services to Father. Accordingly, we will reverse the
court’s order to the extent it terminated Father’s reunification services based upon that
finding.
.                            FACTS AND PROCEDURAL HISTORY
       I.     Initial August 2012 Petition and Detention Order
       On August 16, 2012, the Department filed a petition alleging that the minor’s
parents had failed to protect the minor and had left him without any provision for support.
(§ 300, subds. (b) and (g), respectively.) It was indicated in the petition that “[c]ourt
intervention, supervision and out-of-home placement are necessary to ensure the safety
and protection of the children due to the parents’ criminal activities and incarceration,
drug use, domestic violence and neglect of the children.”



                                              3
       The Department alleged,2 among other things, that (1) Mother has three children,
B.R. (age 10), A.R. (age 8), and the minor (age 5); (2) A.R., Sr. (hereafter, A.R.S.) is the
father of B.R. and A.R.; (3) L.C. is the Father of the minor; (4) Mother, Father, and the
three children reside together, but the family is homeless and have been living in various
Monterey County hotels; (5) there had been three referrals to the Department since 2009
alleging physical abuse and neglect of the children and two of the referrals had been
determined to be unfounded; (6) the Department was contacted by the Salinas Police
Department on August 14, 2012, because both of the minor’s parents were arrested; (7)
the parents were charged with child endangerment, among other charges; (8) police
officers indicated that Mother had solicited men to have sex with her for money, Father
stayed in his car with the children and followed Mother and the victims to a motel room,
and then Father went to the room (leaving the children in the car), threatened the men
with a fake gun, robbed them, and then sent them away; (9) at the time of the last
robbery, the minor was in Father’s car (where a methamphetamine pipe was found within
easy reach of the minor) and his half brothers were in the motel room; (10) the motel
room rented by the family was filthy, with food and clothing strewn about, and with
hypodermic needles and other drug paraphernalia within the children’s reach; and (11)
Mother had an outstanding arrest warrant and Father was on probation. The police
indicated there had been a great deal of contact with both parents over the previous six
months; Father was a methamphetamine user; and Mother was believed to have been
using drugs.
       The minor’s half brothers, B.R. and A.R, indicated that they had not seen their
biological father, A.R.S., since they were very young. They “were guarded with the

       2
         The statements made in this paragraph and the succeeding two paragraphs are
based upon the allegations made by the Department in its petition. For simplicity and to
avoid repetition, we have generally omitted the phrase “The Department alleges in its
petition” in describing those allegations.

                                              4
social worker and would not say anything about their [parents’] activities. They denied
seeing drugs or anything bad involving their [M]other and [Father].” The social worker
observed that the minor had “a very pronounced speech impediment and [did] not speak
in complete sentences; however, he did say, ‘[T]he cops stopped the car, cops told mom
and dad put hands up like this’ (he put his hands up in the air).”
       The social worker was unable to interview Father in the Monterey County jail
because he was uncooperative and was being held in a secured cell. Mother was
interviewed at the Monterey County jail and told the social worker that she and Father
had used the scheme to rob men after she solicited them for sex approximately six times.
They would leave the three children unattended while committing these criminal acts.
Mother told the social worker that she had been repeatedly beaten over an extended
period of time by Father, and he had burned her with lighted cigarettes. She showed the
social worker circular marks on her body evidencing these burns. Mother said that on at
least one occasion, Father choked her in the presence of the children and they had “yelled
at him to stop because she was not breathing.” When she had threatened to leave him,
Father told her he would beat her if she left. She stated further that she had solicited the
victims who were robbed by Father because he had threatened to beat her if she refused
to comply. Mother indicated that the minor was not current with his immunizations. She
also admitted she used methamphetamine.
       On August 17, 2012, the court ordered the minor detained pursuant to section 319,
subdivision (b). Mother and Father both attended the hearing.
       II.    Report and Jurisdictional and Dispositional Hearing
       In its September 28, 2012 jurisdiction/disposition report, the Department repeated
the allegations concerning the parents in the initial petition. It was reported that both
parents were still in custody. The social worker reported that Mother had “a criminal
history, including convictions for theft, engaging in [a] speed contest, and traffic

                                              5
infractions.” The social worker also reported that Father had “an extensive criminal
history, including convictions for battery, possession of marijuana, theft, engaging in [a]
speed contest, and traffic infractions.”
       The Department indicated that all three children had been placed with a Monterey
County foster family on August 15, 2012. The social worker noted that Mother had
“already established a relationship with the foster parent, via letters. [Mother] has
expressed sincere gratitude to [them] via the social worker and letters addressed to the
foster parent. . . . [Mother] is also supportive of the children’s preference in regards to
where they are placed.” The Department recommended that family reunification services
be provided to Mother, Father, and A.R.S., the presumed father of B.R. and A.R.
       On October 3, 2012, after a jurisdictional and dispositional hearing attended by
Mother and Father, the court found the allegations in the petition true and sustained the
petition. The court declared the minor a dependent child of the juvenile court. It ordered
(1) the minor to be removed from the physical custody of Mother and Father; (2) that the
Department be responsible for planning, placement, supervision and maintenance of the
minor; (3) family reunification services be provided to Mother and Father; (4) that the
case plan proposed by the Department be adopted, with all parties ordered to comply with
that plan; (5) that October 2, 2013 was the likely permanency date; and (6) that March 27,
2013, was the date for the six-month review hearing.3
       III.   Six-Month Review Hearing and Order
       The Department submitted a status report in March 2013 in anticipation of the six-
month review hearing. It reported that Mother had been convicted of robbery (Pen.

       3
        The record reflects that the court also found the minor’s older half brothers, B.R.
and A.R., dependent children of the court. It ordered them to be physically removed
from the physical custody of Mother and Father; that they not be placed with the
noncustodial father, A.R.S.; and that the Department be responsible for their planning,
placement, supervision and maintenance. The order also reflects that B.R., A.R., and the
minor were placed in the same foster home.

                                              6
Code, § 211), three counts of causing great bodily harm to a child (Pen. Code, § 273a,
subd. (a)), possession of controlled substance paraphernalia (Health & Saf. Code,
§ 11364.1, subd. (a)), and grand theft from a person to another (Pen. Code, § 487, subd.
(c)). Mother was released from county jail on December 14, 2012, and was placed on
formal probation for three years. The Department also reported that in August 2012,
Father was convicted of robbery (Pen. Code, § 211), three counts of causing great bodily
harm to a child (Pen. Code, § 273a, subd. (a)), possession of controlled substance
paraphernalia (Health & Saf. Code, § 11364.1, subd. (a)), driving on a suspended or
revoked license (Veh. Code, § 14601.1, subd. (a)), and grand theft from a person to
another (Pen. Code, § 487, subd. (c)). He was released from county jail on December 14,
2012, and placed on formal probation for three years. On January 25, 2013, Father was
sentenced at a court hearing to serve 365 days in county jail, commencing February 5,
2013.4 He had applied for home confinement, but based upon the projected fees
involved, Father decided to serve the jail time instead.
       While incarcerated, Mother completed a parenting workbook the Department had
provided and had participated in 12-Step meetings. She began participation in the Sun
Street Center outpatient program in January 2013, attending semiweekly meetings. The
social worker reported that Mother had remained clean and sober for approximately six
months as demonstrated by negative drug tests; was attending Narcotics Anonymous
(NA) meetings at least five times per week and Alcoholics Anonymous (AA) meetings on
weekends; had met with her sponsor for the first time in February 2013 and was
intending to “soon begin the step work”; and was to commence attending a Triple P


       4
        The status report indicates that the hearing at which this sentence was imposed
was “in regards to the current charges.” Since it appears Father had previously received
three years’ probation after being convicted of the seven offenses charged after his arrest
in August 2012, the meaning of the Department’s reference to “the current charges” for
which Father received a 365-day jail sentence is unclear.
                                             7
parent education course through Community Human Services in Salinas starting March 1,
2013. The Department indicated that Mother stated appropriate concern for her three
children’s welfare and was observed being affectionate towards them; but “she struggles
with including and engaging all three children during her scheduled visitations.”
       Father had also participated in 12-Step meetings during his incarceration. Like
Mother, he had remained clean and sober for approximately six months as evidenced by
negative drug testing. But due to Father’s incarceration, it was necessary that a new
referral be completed for an alcohol and drug assessment. A referral was completed and
Father was contacted by voice mail, but he had not called to schedule an appointment.
The Department reported that since his release from jail, Father had been attending NA
meetings at least five times per week since January 2013, and had attended AA meetings
on weekends. But he had not obtained a sponsor and therefore had not started step work.
Father was to commence attending a Triple P parent education course starting March 1,
2013. The social worker noted that Father was affectionate towards the minor during
visitation. “Although he is not the biological father of [B.R.] and [A.R.,] he refers to
them as his children. . . . However, . . . during scheduled visitations at the
Department, . . . his attention is focused solely on [the minor. Father] becomes
overwhelmed with emotions and gives the [minor] long hugs, which makes it difficult for
[the minor] who is having difficulty understanding the process.”
       The case worker reported that Mother and Father were renting a room in Salinas
from a family friend. Neither Father nor Mother was employed, although both had been
consistently looking for work.
       The Department concluded that “[t]he parents struggle with the circumstances that
have brought them before the Court . . . [and both of their families have] a long-standing
generational pattern of poverty, substance abuse, domestic violence, and criminal
behavior. There are concerns regarding the parents’ ability to understand the emotional

                                               8
impact their choices have had on their children.” The Department indicated that the
parents’ drug dependency, mental health issues, and domestic violence history remained
unresolved and there was continued concern about their parenting skills and ability to
meet the basic needs of the minor and his two half brothers. Mother and Father both
acknowledged that they were not currently ready to parent the children.
       The Department recommended that the minor and his two half brothers continue to
be placed with the foster family with whom they had been living since August 2012. It
also recommended that family reunification services be continued for Mother and Father,
explaining: “While [Mother] and [Father] have shown encouraging effort and investment
during the current review period, the brevity of their current success clearly indicates the
need for further assessment and ongoing provision of corrective services. However, if
granted an additional six months of family reunification services, it is likely that [Mother]
and [Father] will reunify with the children.”5
       Pursuant to section 366.21(e), a six-month review hearing took place on March 27,
2013. The Department, the minor and his half brothers, Mother, and Father were all
represented by counsel, and Mother and Father were also present.6 The court received
the Department’s report into evidence. The court adopted the proposed findings,
including the finding that Mother’s and Father’s progress toward alleviating or mitigating
the causes that had necessitated placing the minor in a foster home had been minimal. It
ordered that the minor and his half brothers continue as dependents of the court; Mother,
Father, and A.R.S. continue to receive reunification services; and Mother and Father have

       5
         The Department also recommended that reunification services be continued for
A.R.S., the father of the minor’s half brothers, B.R. and A.R., although it also indicated
that A.R.S.’s prospects of future successful reunification were poor.
       6
         It was noted that Father was in custody as of the date of the six-month review
hearing. Additionally, although the clerk’s minutes do not reflect that Father appeared at
the hearing, the reporter’s transcript reflects that the court addressed Father directly and
he responded to its questions.

                                              9
visitation rights in accordance with their case plans. The court set a 12-month review
hearing for October 2, 2013.7
       IV.    Twelve-Month Permanency Hearing and Order
              A.     The Report
       The Department filed a status report on September 11, 2013, for the 12-month
permanency hearing scheduled for October 2, 2013. It was noted in the report that the
minor and his two half brothers were living with the foster family with whom they had
been placed in August 2012.
       In July 2013, Mother had moved to a transitional housing facility. By August
2013, she had retained employment as a customer service associate in a retail store, a job
to which she was reportedly “adjusting well.” Mother had been in compliance with the
terms of her probation. In addition, she had obtained a restraining order to protect herself
from further domestic violence from Father and had begun the process of obtaining a
divorce from him.
       The Department noted that Mother had remained clean and sober for 12 months,
as shown by negative drug test results, and had continued to regularly attend AA and NA
meetings. She had met weekly with her sponsor, was working on the 12-Step program,
and had met weekly with her mentor. Mother had also been receiving therapy on a
weekly basis since late June 2013. According to her therapist, Mother had “take[n] full
responsibility for [the] drug and alcohol use that led to the children’s removal.” The
social worker indicated that she had met with Mother’s therapist “to discuss progress in
therapy and it was clear that [Mother] is doing wonderful work in therapy.”


       7
         In making its findings and order, the court noted Father’s objections to certain
proposed findings and set the case for a status hearing to determine whether any of its
findings, based upon Father’s objections, should be modified. The record reflects that a
status hearing occurred on April 17, 2013. The court did not modify any of its findings
from the six-month review hearing.
                                            10
       Mother had attended and completed an eight week Triple P parenting course in
which she learned basic parenting skills. The social worker reported that Mother had
“taken recommendations to more appropriately engage all of her children” by altering the
way she interacted with them during visits. Mother began visitation with her children on
January 10, 2013, following her release from incarceration. The social worker opined
that Mother had “demonstrated appropriate parenting and limit[-]setting with her children
during visits . . . [as well as] relationship[-]building.” Visitation had increased in August
2013 to visits twice per week, for a total of four hours weekly. “The boys expressed they
are enjoying more time with their mother.” The social worker reported that there had
been some behavioral concerns involving A.R., but she suggested that they might be
attributable to recent adjustments the children had had to make with Father’s release from
custody and learning that Mother and Father were no longer together. The Department
indicated that Mother had “made significant case plan progress during the last review
period and it is likely that should she continue to do well, [she] will reunify with her
children if the Court grants additional family reunification services.” It therefore
recommended that the minor and his half brothers continue in the care of their foster
family, and that family reunification services be continued for Mother.
       The Department reported that Father, after being incarcerated from August 14 to
December 14, 2012, had served a further jail sentence from March 22 to July 15, 2013.8
After his release, Father began a 12-month residential drug treatment program with the
Jericho Project in the Bay Area, but chose to leave the program a few weeks later. He
returned to Monterey County and was living at Turning Point in Salinas. On August 22,
2013, he had obtained employment with a fish packing plant in Salinas where he worked
12-hour days.
       8
        The record is silent as to the criminal conviction (or probation revocation) that
was the basis for Father’s further confinement between March and July 2013. (See fn. 4,
ante.)
                                             11
       Father had signed up for the Triple P parenting program in March 2013, but had
not attended the course because of his incarceration, which began on March 22, 2013. He
had participated in 12-Step meetings while incarcerated and had remained clean and
sober for six months, as evidenced by negative drug tests while working with a prior
social worker. Before his second incarceration, Father had attended NA meetings at least
five times per week. After his release in July 2013, and after leaving the Jericho Project,
Father had not enrolled in another program to address his substance abuse problem, and
had not been attending either NA or AA meetings. He stated to the social worker in
August 2013 that “he no longer wanted to attend meetings or work his case plan.” When
Father learned that Mother had left him and was seeking a divorce, he told the social
worker “he wanted to relinquish his parental rights to the foster parents.”
       The social worker reported that Father had participated in a family mental health
assessment with Dr. Sandoval on March 7, 2013, but that he had “[t]o date, . . . not
showed a willingness to participate in the recommendations made through his assessment
. . . [and] upon his release from jail, . . . [had] still not been in contact with any mental
health services. It was recommended that [Father] participate in a psychological
evaluation. However, due to incarceration, [Father] was not able to participate.”9
       Father visited the minor, B.R., and A.R. between January and March 2013, but his
visits ceased when he returned to custody on March 22, 2013. After Father’s release and
return to Salinas, he contacted the Department and requested visits. The social worker
reported that “[h]e was very rude, impatient, and demanding while [she] was working
with many schedules to get the visits implemented. Prior to his request for visits, he had
only one or two contacts with the social worker, despite being told that he needed to call
immediately upon his release to discuss visitation and his case plan.”



       9
           The assessment of Father performed by Dr. Sandoval is discussed in detail, post.
                                               12
       Father visited the minor and his half brothers on August 28, 2013. The social
worker indicated that weekly supervised visits were appropriate because all three boys
expressed a desire to visit with Father. Under the heading of the Department’s report
captioned “Family’s Perception of their Needs” (capitalization and underscoring omitted),
the social worker noted: “Re: [Father]: ‘I am fine with you recommending terminating
my FR services. I just want to have some visitation with my kids.’ ”
       The Department summarized that there was a concern about Father’s parenting
ability, and that he continues to “struggle[] with the circumstances that have brought him
before the court, as evidenced by him not being able to articulate why [the minor] and the
other children were removed.” “[His] mental health and domestic violence history
remain unresolved,” and he had not enrolled in an appropriate program to deal with his
substance abuse problems. The Department acknowledged that Father had been
incarcerated for most of the review period, but noted that, notwithstanding the social
worker’s having emphasized to him the importance of communicating with her
immediately upon his release, “he has not been focused on his case plan and has not kept
good communication.” Based upon its conclusion that there was not a substantial
probability that the minor would be returned to Father and safely maintained in the home
within the time permitted by law if an additional six months of services were granted, the
Department recommended termination of family reunification services.10




       10
          The Department also indicated that A.R.S., the father of the minor’s two half
brothers, had not established a relationship with his sons and had not maintained good
communication with the Department. In addition, A.R.S. had not seen his sons since they
were toddlers. Although he indicated he would like to establish visitation with them, they
had indicated they were not ready to visit with him; A.R.S. told the social worker he
respected those wishes. For this reason, the Department also recommended termination
of family reunification services for A.R.S.
                                            13
               B.    Twelve-Month Permanency Hearing and Order
       The 12-month permanency hearing took place on October 2, 2013. The court
considered and received into evidence the Department’s status report, a transfer of
therapy report concerning the minor, a treatment and progress report and a family mental
health assessment addendum both filed September 9, 2013, and a family health
assessment addendum filed April 8, 2013. No testimony or other evidence was presented
at the hearing.
       Father, through counsel, objected to the Department’s recommendation that his
services be terminated, including the recommended finding that adequate services had
been provided to him. Father’s counsel argued that the Department should arrange for a
psychological evaluation and a neuropsychological examination because they had been
previously recommended in the family assessment report.11 Counsel for the Department
responded that the reason Father had not done well with reunification efforts was due to
his being in custody, rather than because of any neurological deficits. She asserted that
while Father could pursue neurological or psychological treatment on his own, “the
[D]epartment [does not have] a responsibility at this stage to be providing an
assessment.”
       The court agreed with the Department. It reasoned: “Psychological evaluations to
determine whether someone is capable of profiting from services where it appears that
they are not, and [the court does not] see the need to conduct the examination.” After
further argument, the court rejected the contention of Father’s counsel that Father had the

       11
         Father’s counsel argued: “I’m going to ask for a [neuropsychological] exam for
[Father]. He suffered a traumatic injury as a youngster and the family assessment
recommends a psychological evaluation and a [neuropsychological] exam. . . . I think one
reason he’s not been able to participate in services is because of his neurological deficits.
And in order to clear that up, I know we’re at the 12 month point and that’s my
responsibility. I should have picked up on that particular issue earlier, but the family
assessment does point it out specifically that it is a recommendation.”
                                             14
right to have the court “look into a neuropsychological aspect of the injuries he did
sustain.” The court stated: “He does not have that right. We conduct examinations,
psychological primarily. [The court is] not aware of any [neurological] exam that’s been
ordered as part of the dependency process. . . . [T]his does not appear to be a case where
that information would be relevant to the inquiry that has already been made into the
question of whether [Father] can participate in and benefit from services to the point
where he has become . . . [¶] . . . [I]t is not something that the [D]epartment or the Court
is in any way mandated to pay for and provide at this point.”
       The court adopted the findings and orders as recommended by the Department.
Included among the court’s findings were that (1) reasonable services had been offered to
the parents to overcome the problems that led to the minor’s initial removal; (2) the
Department had complied fully with the case plan by making reasonable efforts to return
the minor to a safe home; (3) Father had failed to participate regularly in court-ordered
treatment programs; (4) Father’s progress toward alleviating or mitigating the causes that
had necessitated the placement of the minor in foster care had been minimal; (5) return of
the minor to the parents would create a substantial risk of detriment to the safety,
protection, or physical or emotional well-being of the minor; and (6) by clear and
convincing evidence, there was not a substantial probability that the minor would be
returned to the physical custody of Father and safely maintained in the home before the
18-month permanency review hearing. The court ordered that the minor continue as a
dependent in out-of-home custody. It ordered that family reunification services be
continued for Mother, but terminated as to Father and A.R.S. The court also ordered that
Father have reasonable visitation of the minor and his half brothers in accordance with
the case plan. It set an 18-month permanency review hearing for February 19, 2014.




                                             15
                                       DISCUSSION
       I.     Applicable Legal Principles
              A.     Dependency Law Generally
       Section 300 et seq. provides “a comprehensive statutory scheme establishing
procedures for the juvenile court to follow when and after a child is removed from the
home for the child’s welfare. [Citations.]” (In re Celine R. (2003) 31 Cal. 4th 45, 52.) As
our high court has explained, “The objective of the dependency scheme is to protect
abused or neglected children and those at substantial risk thereof and to provide
permanent, stable homes if those children cannot be returned home within a prescribed
period of time. [Citations.] Although a parent’s interest in the care, custody and
companionship of a child is a liberty interest that may not be interfered with in the
absence of a compelling state interest, the welfare of a child is a compelling state interest
that a state has not only a right, but a duty, to protect. [Citations.] The Legislature has
declared that California has an interest in providing stable, permanent homes for children
who have been removed from parental custody and for whom reunification efforts with
their parents have been unsuccessful. [Citations.] This interest is a compelling one.
[Citation.]” (In re Marilyn H. (1993) 5 Cal. 4th 295, 307.)
       The court at the jurisdictional hearing must first determine whether the child, by a
preponderance of the evidence, is a person described under section 300 as coming within
the court’s jurisdiction. (§ 355, subd. (a).) Once such a finding has been made, the court,
at a dispositional hearing, must hear evidence to decide the child’s disposition, i.e.,
whether he or she will remain in, or be removed from, the home, and the nature and
extent of any limitations that will be placed upon the parents’ control over the child,
including educational or developmental decisions. (§ 361, subd. (a).) If at the
dispositional hearing, the court determines that removal of the child from the custody of
the parent or guardian is appropriate, such removal order must be based upon clear and

                                              16
convincing evidence establishing that one of five statutory circumstances exists. (§ 361,
subd. (c).) One such circumstance is the existence of substantial danger to the dependent
child’s “physical health, safety, protection, or physical or emotional well-being” were he
or she returned to the home. (§ 361, subd. (c)(1).)
       After it has been adjudicated that a child is a dependent of the juvenile court, the
exclusive procedure for establishing the permanent plan for the child is the permanency
hearing as provided under section 366.26. The essential purpose of the hearing is for the
court “to provide stable, permanent homes for these children.” (§ 366.26, subd. (b); see
In re Jose V. (1996) 50 Cal. App. 4th 1792, 1797.)
       Prior to the permanency hearing, there are periodic status reviews as ordered by
the court, but not less frequently than every six months. (§ 366, subd. (a)(1).) “At the
review hearing held six months after the initial dispositional hearing [the six-month
review hearing], the court shall order the return of the child to the physical custody of his
or her parent or legal guardian unless the court finds, by a preponderance of the evidence,
that the return of the child to his or her parent or legal guardian would create a substantial
risk of detriment to the safety, protection, or physical or emotional well-being of the
child.” (§ 366.21, subd. (e).) The identical standard applies at the 12-month
permanency hearing. (§ 366.21, subd. (f).) “Review hearings are critical because they
are the point at which a parent may be denied further reunification services. [Citation.]”
(In re Jesse W. (2007) 157 Cal. App. 4th 49, 61; see also In re Derrick S. (2007)
156 Cal. App. 4th 436, 450 [reunification is “standard topic at” six-month review
hearings].)
              B.     Family Reunification Services
       When the dependent child is removed from parental custody, the juvenile court is
ordinarily required to provide the parent with services to facilitate the reunification of the
family. (§ 361.5, subd. (a); see Bridget A. v. Superior Court (2007) 148 Cal. App. 4th 285,

                                              17
303.)12 As explained by one court: “The importance of reunification services in the
dependency system cannot be gainsaid. The law favors reunification whenever possible.
[Citation.] To achieve that goal, ordinarily a parent must be granted reasonable
reunification services. [Citation.] But reunification services constitute a benefit; there is
no constitutional ‘ “entitlement” ’ to those services. [Citation.]” (In re Aryanna C.
(2005) 132 Cal. App. 4th 1234, 1242.)13
       The statutory time period for reunification services ordered in the case of a child
three years of age or older (as is the case here) is a period from the date services are
ordered at “the dispositional hearing and ending 12 months after the date the child enters
foster care . . . unless the child is returned to the home of the parent or guardian.”
(§ 361.5, subd. (a)(1)(A).) Notwithstanding this time limit, the court may extend services
to 18 months from the date the child was initially removed from the home if it is shown
that the permanent plan of returning the child to the parent with the child being safely
maintained in the home can be achieved within the extended period. (§ 361.5, subd.
(a)(3).) Although a parent may reasonably expect under most circumstances to receive
reunification services for at least the periods designated under section 361.5, subdivision
(a)(1), there is no entitlement to services for a prescribed minimum period. (In re Derrick
S., supra, 156 Cal.App.4th at pp. 445-450 [parent of child over three not entitled to


       12
           “Except as provided in subdivision (b), . . . whenever a child is removed from a
parent’s or guardian’s custody, the juvenile court shall order the social worker to provide
child welfare services to the child and the child’s mother and statutorily presumed father
or guardians . . . .” (§ 361.5, subd. (a).)
        13
           A court may order that reunification services be bypassed altogether if one of
sixteen circumstances is established by clear and convincing evidence, as specified in
subdivision (b) of section 361.5. One such circumstance is where the court finds that
“the parent or guardian is suffering from a mental disability that . . . renders him or her
incapable of utilizing those services.” (§ 361.5, subd. (b)(2); see In re Ethan C. (2012)
54 Cal. 4th 610, 626.) The Department did not seek a bypass of reunification services in
this case.
                                              18
minimum of 12 months of services]; In re Aryanna C., supra, 132 Cal.App.4th at
pp. 1242-1243 [parent of child under three not entitled to minimum of six months of
services].) Thus, “the juvenile court has the discretion to terminate the reunification
services of a parent at any time after it has ordered them, depending on the circumstances
presented.” (In re Aryanna C., at p. 1242.)
       The services offered by the agency must be “reasonable ‘under the circumstances.’
Such circumstances necessarily include the mental condition of the parent, her [or his]
insight into the family’s problems, and her [or his] willingness to accept and participate
in appropriate services.” (In re Christina L. (1992) 3 Cal. App. 4th 404, 416.) Under
section 361.5, the agency is required to make “ ‘[a] good faith effort’ to provide
reasonable services responding to the unique needs of each family. [Citation.]” (In re
Monica C. (1995) 31 Cal. App. 4th 296, 306.)
       In cases in which the agency establishes by clear and convincing evidence that the
parent suffers from a disability that precludes him or her from utilizing reunification
services, such services need not be ordered. (§ 361.5, subd. (b)(2).) But if services are
ordered and the parent suffers from mental health issues, reunification services must be
individually tailored to address those issues. (Seiser & Kumli on Cal. Juvenile Courts
Practice and Procedure (Matthew Bender 2014) § 2.129[14], p. 2-461 (Seiser & Kumli).)
“Family reunification efforts must be tailored to fit the unique challenges suffered by
individual families unless a Welfare and Institutions Code section 361.5 disability is
proven by clear and convincing evidence. In other words, the juvenile dependency
system is mandated by law to accommodate the special needs of disabled and
incarcerated parents.” (In re Elizabeth R. (1995) 35 Cal. App. 4th 1774, 1792.) Once the
agency has individually tailored the case plan to provide services addressing a disabled
parent’s needs, the parent is not excused from participating in the plan because of his or
her disability. (In re Christina L., supra, 3 Cal.App.4th at p. 415.)

                                              19
       For incarcerated parents receiving reunification services, social services agencies
have a duty to ascertain what services may be available in the institution; agencies may
not shirk that responsibility by requiring incarcerated parents to investigate and determine
what services may be available. (In re Monica C., supra, 31 Cal.App.4th at pp. 307-308;
see also Mark N. v. Superior Court (1998) 60 Cal. App. 4th 996, 1013 [reasonable services
not provided to incarcerated parent where agency did not contact institution to inquire
about available services].) Communication in implementing a case plan, even with
incarcerated parents, is a two-way street. “ ‘While it is true the social worker is charged
with maintaining reasonable contact with the parents during the course of the
reunification plan,’ it is also true that incarcerated and institutionalized parents (just as
with all other parents) must do their part to stay in contact with the social worker
[citation].” (Seiser & Kumli, supra, at § 2.129[5], p. 2-445, quoting In re T.G. (2010)
188 Cal. App. 4th 687, 698.)
       The court must assess at each review hearing whether the agency has provided
reasonable reunification services. (§§ 366, subd. (a)(1)(B); 366.21, subds. (e) [six-month
review hearing], (f) [12-month permanency hearing], § 366.22, subd. (a) [18-month
review hearing].) At the six-month review hearing and 12-month permanency hearing,
the agency has the burden of establishing by clear and convincing evidence that
reasonable services have been provided to the parents. (Seiser & Kumli, supra, at §
2.152[4] [b], p. 2-490; see also Christopher D. v. Superior Court (2012) 210
Cal. App. 4th 60, 74; In re Monica C., supra, 31 Cal.App.4th at p. 306.) The standard
consists of a showing of “ ‘[a] good faith effort’ to provide reasonable services
responding to the unique needs of each family.” (In re Monica C., supra, 31 Cal.App.4th
at p. 306.) The determination of whether reasonable services were provided depends on
the circumstances of the individual case. “In almost all cases it will be true that more
services could have been provided more frequently and that the services provided were

                                               20
imperfect. The standard is not whether the services provided were the best that might be
provided in an ideal world, but whether the services were reasonable under the
circumstances.” (In re Misako R. (1991) 2 Cal. App. 4th 538, 547.)
              C.      Appellate Review of Orders Terminating Reunification Services
       In reviewing a trial court’s assessment of the adequacy of a reunification plan and
the reasonableness of an agency’s efforts to provide services, the substantial evidence
standard is applied. (Tracy J. v. Superior Court (2012) 202 Cal. App. 4th 1415, 1428
(Tracy J.); Amanda H. v. Superior Court (2008) 166 Cal. App. 4th 1340, 1346 (Amanda
H.).) “We review the evidence most favorably to the prevailing party and indulge in all
legitimate and reasonable inferences to uphold the court’s ruling. [Citation.]
‘ “Substantial evidence” is evidence of ponderable legal significance, evidence that is
reasonable, credible and of solid value. [Citations.]’ [Citation.] ‘Inferences may
constitute substantial evidence, but they must be the product of logic and reason.
Speculation or conjecture alone is not substantial evidence. [Citations.]’ [Citation.]”
(Tracy J., at p. 1424; see also Kevin R. v. Superior Court (2010) 191 Cal. App. 4th 676,
688-689.) Furthermore, “ ‘ “[t]he sufficiency of evidence to establish a given fact, where
the law requires proof of the fact to be clear and convincing, is primarily a question for
the trial court to determine, and if there is substantial evidence to support its conclusion,
the determination is not open to review on appeal.” [Citations.]’ [Citation.]” (Sheila S.
v. Superior Court (2000) 84 Cal. App. 4th 872, 880-881, quoting Crail v. Blakely (1973)
8 Cal. 3d 744, 750.)
       II.    Order After 12-Month Permanency Hearing
              A.      Background
       The focal point of Father’s appellate challenge is that the Department failed to
provide or facilitate the medical, neuropsychological, and psychological assessments



                                              21
recommended by Dr. Sandoval. We will begin by considering in detail Dr. Sandoval’s
assessment and recommendations.
       Both the original and the updated case plans—which plans were approved by the
court in October 2012 and March 2013, respectively—called for Father to participate in a
family assessment through the Children’s Behavioral Health Department. Father
participated in the family assessment process by submitting to a three-hour interview by
Dr. Sandoval on March 7, 2013.14 Dr. Sandoval’s report to the Department concerning
these family assessments, addressed to the Department’s assigned social worker, was
submitted March 21, 2013. The report, captioned “Family Mental Health Assessment—
Addendum,”15 was filed with the court on April 8, 2013.
       Dr. Sandoval reported that Father “appeared anxious and rubbed his hands
repeatedly on his thighs while talking. When discussing especially distressing events,
such as the removal of his children, he became silent, withdrawn (and perhaps
dissociative) and needed prompting in order to remain responsive.” She explained that
Father’s “current and past functioning, including his capacity to parent, should be viewed
in light of likely neurological deficits and brain injury” resulting from a catastrophic
accident that occurred when he was five years old. At that time, he fell into a fiery
barbecue pit, sustaining burns over fifty percent of his body. He also sustained blunt
trauma brain injury during the accident. He was hospitalized for approximately one year.
Father “reported that he suffered severe memory impairment and underwent significant
rehabilitation, including re-learning how to talk.” Dr. Sandoval, noting that Father’s
medical records had not been requested, opined that it was “likely [Father] suffered brain
damage perhaps from swelling in response to the burn. Other common pediatric

       14
        Mother was interviewed by Dr. Sandoval on March 20, 2013.
       15
         There was a prior family health assessment report prepared and submitted by
Dr. Sandoval in September 2012. Dr. Sandoval noted in her report that because Mother
and Father were both incarcerated, they had not participated in the prior assessment.
                                             22
neurological problems after severe burns include: toxic shock, disseminated
intervascular coagulation . . ., severe dehydration, hemorrhaging and anemia. All of
these problems result in permanent brain and central and peripheral nervous system
damage that significantly affect[s] child development.”
       Dr. Sandoval noted that, according to Father, many of his problems, both past and
current, were related to his childhood injury. “His inability to complete school (due to
severe concentration difficulties), addiction to methamphetamine (a supposed self-
treatment for memory and concentration deficit[s]) and later gang involvement (the only
friends who would accept his arm disfigurement [were gang members]) are a few of the
significant life events that he related to his injury.” Dr. Sandoval noted that Father had
been under psychiatric care between 2000 and 2009.16 He told Dr. Sandoval that his
greatest concerns were for his memory and cognitive functioning. Dr. Sandoval observed
that Father’s “short-term memory and comprehension appeared to be below average.” Dr
Sandoval observed that “[o]ver the course of the interview, it became apparent that
although [Father’s] cognitive abilities may have been impaired by the burn injury, he also
cited his injury as a primary reason to avoid taking responsibility for his life.” She also
stated that “[Father’s] apparent confusion about methamphetamine as a treatment for his
neurological problems raised questions about whether he was malingering his cognitive
symptoms beyond his actual impairment to avoid taking responsibility for his drug use
and other problems.”

       16
           Dr. Sandoval noted that Father had reported that he had received treatment from
Access Behavioral Health from 2000 to 2008 “for ‘memory problems’ related to his
injury.” Father told Dr. Sandoval that he had “ ‘lost’ benefits in 2008 and with no where
[sic] to turn for medication[,] he began to use methamphetamine ‘to help [his] memory’
and concentration.” He continued to use methamphetamine until his arrest in August
2012. Dr. Sandoval indicated that a later review of Father’s records disclosed that he had
been under the care of a staff psychiatrist in Access Behavioral Health Care from 2000 to
2009. He had not “lost” benefits; instead, he had stopped attending scheduled
appointments for six months and his file was then closed.
                                             23
       Dr. Sandoval reported that Father’s “assessment results should be viewed in light
of his likely neurological deficits resulting from his burn injury. It is unclear to what
extent potential brain injury impacted his parenting abilities and decision making leading
up to the removal of his children and how these deficits may continue to impact his future
abilities to parent. If indeed [Father] is suffering from neurological impairment that
significantly affects his memory and cognitive functioning, he may not be expected to
reasonably benefit from services without accommodation.” She concluded that “[g]iven
the potential neuropsychological problems, accurate psychological diagnosis cannot be
made at this time without further in-depth assessment. [Father] should be referred for a
comprehensive medical and neurological assessment to determine the full extent of his
cognitive functioning and determine what accommodations or additional medical or
mental health services [Father] might need in order to benefit from reunification services
and obtain the skills to successfully reunify with his children.” Besides a
neuropsychological assessment, Dr. Sandoval also recommended that he participate in a
court-ordered psychological assessment “to attempt to differentiate potential malingering
from cognitive impairment.”
       Dr. Sandoval recommended that Father continue to participate in outpatient
substance abuse treatment, and should attend a parent education group and domestic
violence counseling. She indicated that after completion of the recommended
psychological, neuropsychological, and medical assessments, Father’s “treatment should
be adjusted to accommodate his potential learning disabilities or cognitive delays.” She
concluded that “[a]n in[-]depth medical and neuropsychological assessment is beyond the
scope and ability of Monterey County Children’s Behavioral Health to provide; however,
these evaluations will be critical in assisting the Department and the Court in determining
next steps in [Father’s] current Dependency Case for his children.”



                                             24
       A second, lengthier family assessment report by Dr. Sandoval, dated June 24, 2013
(captioned “Family Mental Health Assessment and Recommendations Addendum”), was
filed with the court on September 9, 2013. With respect to Father, Dr. Sandoval reiterated
her recommendations for further medical, neuropsychological, and psychological
assessments to “help determine what accommodations or additional medical or mental
health services [Father] might need in order to benefit from services and obtain skills to
successfully reunify with his children.”
              B.     Contentions
       Father contends the record shows that as a result of his participation in a family
mental health assessment, it was determined he should “undergo 1) a medical and
neuropsychological examination and 2) a psychological evaluation in order to determine
what accommodations [he] might need in order to comply with the case plan and fix the
problems that led to the removal of his children.” The Department did not refer Father
for these additional examinations. Father contends that he therefore did not receive
reasonable reunification services as required under section 361.21, subdivision (e), and
the court erred in finding that the Department provided such services. He asserts further
that the court erred by concluding that neither the Department nor the court had the
obligation to pay for such examinations. Father argues that because there was no
substantial evidence in support of the court’s finding that the Department provided him
with reasonable family reunification services, its order terminating such services must be
reversed.
              C.     No Substantial Evidence Supports Court’s Finding
       As noted above, “Family reunification efforts must be tailored to fit the unique
challenges suffered by individual families . . . [T]he juvenile dependency system is
mandated by law to accommodate the special needs of disabled and incarcerated
parents.” (In re Elizabeth R., supra, 35 Cal.App.4th at p. 1792.) Thus, the Department,

                                             25
in providing reasonable services, was required to evaluate Mother and Father to
determine whether either of them had any special needs to address in their attempts to
reunify successfully with their children. The Department commenced this task by
requiring that the parents, as part of their case plan, to attend a family assessment
appointment through the Children’s Behavioral Health Department. Mother and Father
both complied with this case plan requirement after their respective releases from jail in
December 2012.
       Dr. Sandoval in her assessment of Father concluded that as a result of his
catastrophic childhood accident, he had potentially significant cognitive limitations,
including limitations on short-term memory and concentration. These limitations,
coupled with his history of drug abuse and his lengthy history of psychiatric care, caused
Dr. Sandoval to express uncertainty as “to what extent potential brain injury impacted
[Father’s] parenting abilities and decision making leading up to the removal of his
children and how these deficits may continue to impact his future abilities to parent.”
Because the complexity of Father’s potential medical and psychological issues were
beyond the scope of the services Monterey County Children’s Behavioral Health were
able to provide, Dr. Sandoval recommended that Father be referred for a comprehensive
medical and neurological assessment. The purpose for this comprehensive assessment
was “to determine the full extent of [Father’s] cognitive functioning and determine what
accommodations or additional medical or mental health services [he] might need in order
to benefit from reunification services and obtain the skills to successfully reunify with his
children.” She also recommended a psychological assessment of Father to sort out
potential malingering from cognitive impairment.
       Thus, in this instance, “the unique needs of [the] family” (In re Monica C., supra,
31 Cal.App.4th at p. 306) required the Department, in furnishing reasonable services, to
consider the significant possibility that Father had medical, psychological, and/or

                                             26
cognitive issues impacting his ability to successfully reunify with the minor. But there is
no evidence in the record that the Department took any steps to obtain referrals for “a
comprehensive medical and neuropsychological assessment” or a psychological
assessment of Father, as recommended in the two family assessment reports. There is no
documentary evidence of any such referrals, and there was no evidence presented at the
12-month permanency hearing that the Department took any action in response to Dr.
Sandoval’s recommendations.17 Similarly, there is nothing indicating that Father or his
counsel requested referrals for such assessments prior to counsel addressing the issue at
the October 2013 12-month permanency hearing.
       Tracy J., supra, 202 Cal. App. 4th 1415, is instructive. There, developmentally
disabled parents challenged the juvenile court’s orders at the 18-month review hearing in
which the court terminated the parents’ reunification services and set a hearing under
section 366.26. (Tracy J., at pp. 1419, 1422-1423.) The father had suffered a head injury
as a child and had “tested in the lower range of mildly mentally retarded.” (Id. at
p. 1420.) The mother had a variety of significant physical problems that impacted her
ability to provide everyday care to her child (id. at pp. 1419-1420), and she “tested in the
borderline range of intellectual functioning.” (Id. at p. 1420.) She had indicated that she
suffered from a genetic disorder, Prader-Willi syndrome, which “results in a variety of
physical and behavioral characteristics, including obesity, health problems related to
obesity and mild to moderate cognitive impairment. [Citation.]” (Id. at p. 1419.) The
mother participated in an assessment, which resulted in the San Diego Regional Center’s
(SDRC) conclusion that she did not have Prader-Willi syndrome. (Id. at p. 1420.) The
appellate court granted the parents’ writ of mandate petition, concluding, among other

       17
         It is apparent that sometime between the filing of Dr. Sandoval’s initial report
on April 8, 2013, and the filing of her addendum report on September 9, 2013, there was
a change of assigned social workers in this dependency proceeding which may have
contributed to the Department’s failure to provide or facilitate these examinations.
                                             27
things, there was not substantial evidence to support the court’s finding that the agency
had offered reasonable services to either parent to reunify with their infant child. (Id. at
pp. 1427-1428.)
       As to the mother, the appellate court concluded that the agency failed to offer or
provide a variety of services designed to address her physical disabilities. (Tracy J.,
supra, 202 Cal.App.4th at p. 1427.) The court, asking a number of unanswered questions
that demonstrated the agency’s failings, observed: “A developmentally or physically
disabled parent is entitled to services that are responsive to the family’s special needs in
view of the parent’s particular disabilities. [Citation.] The evaluating psychologist said
[the mother’s] clinical presentation was unusual and required ongoing assessment. In
October 2010 a social worker recommended that [the mother] have an evaluation by a
medical professional to determine if she had Prader-Willi syndrome. That did not occur.
If [the mother] did not have Prader-Willi syndrome, as SDRC determined, was her
condition treatable? If the Agency disagreed with SDRC’s assessment, why did it not try
to locate alternate services for [the mother]? Would [the mother] have made progress in
her ability to care for [the child] if she received occupational or physical therapy, or
parenting skills training appropriate to her disabilities? The record does not support a
finding the Agency adequately identified [the mother’s] problems and provided services
responsive to her needs. [Citations.]” (Id. at pp. 1427-1428.)
       As was the case with the mother in Tracy J., in this case, there were a number of
unanswered questions concerning Father. Dr. Sandoval raised these questions in her
assessment. The fundamental question relating to appropriate reunification services for
Father’s unique needs was: To what extent do any of Father’s physical, psychological,
emotional, or cognitive challenges resulting from his childhood accident impact his
ability to reunify successfully with the minor? Because the Department took no action to
refer Father to qualified professionals to conduct a comprehensive medical and

                                             28
neuropsychological assessment as Dr. Sandoval recommended, the answer to this
question is unknown.
       Father relies extensively on In re K.C. (2012) 212 Cal. App. 4th 323, another case
we find to be instructive. There, this court, under circumstances somewhat similar to
those here, considered whether there was substantial evidence to support the juvenile
court’s finding that the agency had offered reasonable services to the father. (Id. at
p. 325.) The juvenile court had ordered the father to appear for a psychological
examination, based upon the agency’s stated concern in the case plan that he was
potentially “ ‘suffer[ing] from mental health and/or cognitive functioning issues that can
negatively impact [his] ability to parent appropriately.’ ” (Id. at p. 326.) The father
complied with the court’s order, and the evaluator reported there had been a history of
schizophrenia on one side of the father’s family; the father had concentration difficulties;
and the father “ ‘present[ed] with an air[ ] of oddity’ and ‘social discomfort,’ with ‘an
aloof, paranoid and irritable style.’ ” (Ibid.) The evaluator provided a preliminary
diagnosis suggesting significant psychological impairment. (Ibid.)18 He opined, the
father “ ‘can parent, however, additional steps are necessary on his part to be safe to do
so. Reunification services are recommended, as long as this parent is moving forward in
helping himself to the resources made available to him.’ ” (Ibid.) The evaluator also
noted, “[s]ervices that ‘should be offered to treat the diagnosis’ included ‘[m]edication
and therapeutic management through psychotropic evaluation and treatment for possible
mood and thought disorder.’ ” (Ibid.) The evaluation was provided to the social worker.
(Ibid.) She discussed the matter with the father, who resisted the notion of taking


       18
         The evaluator’s preliminary diagnosis was: “On Axis I, mood disorder with
obsessive-compulsive features, subject to ruling out posttraumatic stress disorder, and
coupled with ‘Identity Problem’ and ‘Cannabis Abuse (by history)’; and on Axis II,
‘Paranoid Personality [D]isorder (preliminary).’ ” (In re K.C., supra, 212 Cal.App.4th at
p. 326.)
                                             29
medication but indicated a willingness to meet with a psychiatrist. (Id. at p. 327.) The
father attempted on multiple occasions to obtain further professional help from an adult
clinic to which he was referred by the social worker, but the clinic refused to provide him
with treatment or medication. (Ibid.) The agency did not attempt to obtain treatment for
the father from another source after he had been refused treatment by the adult clinic.
(Id. at p. 329.)
       This court reversed the juvenile court’s order terminating the father’s reunification
services, concluding the juvenile court’s finding that the agency had offered reasonable
services was not supported by substantial evidence: “It is true that the reasonableness of
the services provided may depend to some degree upon the parent’s willingness to
cooperate in the completion of his or her reunification plan, and that [f]ather here
exhibited a certain recurring reluctance to fully cooperate with the Department and others
involved in his children’s care. The psychologist’s report indicated, however, that this
less-than-full cooperativeness was itself a product of psychological conditions that might
be responsive to pharmacological treatment. Had [f]ather refused to submit to the
recommended medication evaluation, or refused to take such medications as might be
recommended, his refusal would presumably have sustained a finding that reasonable
services were provided. But here he was never placed in a position where such refusal
was possible. The ‘ “problems leading to [his] loss of custody” ’ [citation] all appeared
to stem from his mental health issues. The Department quite properly undertook to
identify those issues. But when it came to addressing them, the Department appeared to
delegate the burden of finding and obtaining suitable services to [f]ather himself—despite
the high likelihood that the very issues necessitating treatment would interfere with his
ability to obtain it.” (In re K.C., supra, 212 Cal.App.4th at p. 330, fn. omitted.) The
agency failed to persuade that it would have made no difference had it made an additional
effort to locate treatment for the father because it was unlikely the father would have

                                             30
been compliant: “[T]he Department was required to make a ‘good faith effort,’ including
‘ ”reasonable efforts to assist the parents in areas where compliance proved difficult . . .
.” [Citation.] ‘The effort must be made,’ moreover, regardless of ‘the prospects of
success.’ [Citation.]” (Id. at p. 332.)
       Although there are some distinctions between the facts in this case and those in In
re K.C., the agency in the latter case at least advised the father where he should go for a
further evaluation as had been recommended during the court-ordered psychological
evaluation. The agency’s failure in In re K.C. was that, after the adult clinic refused to
treat the father, the agency did nothing to find an alternate location where the father could
receive treatment. (In re K.C., supra, 212 Cal.App.4th at p. 329.) Here, Dr. Sandoval
advised the Department that her office could not provide a full assessment of Father’s
condition to ascertain what he needed to “benefit from reunification services and obtain
the skills to successfully reunify with his children.” She recommended specific medical
and neuropsychological evaluations by other providers to make that determination.
Despite this advice and recommendation, the Department did nothing to provide or
facilitate such evaluations.
       The claim made at the hearing by the Department’s attorney—that the Department
had no obligation to provide further professional evaluations because Father’s failure to
reunify was due to his consistent incarceration, rather than because of any possible
psychological deficits19—begs the question. Because of the complexity of Father’s
medical and psychological issues, Dr. Sandoval recommended comprehensive
professional evaluations to clarify the nature and extent of his potential cognitive deficits


       19
         Argument by the Department’s counsel was interrupted by the court. (“It’s
more to do with his time in jail than it has . . . anything to do with his possible—.”) It is
apparent from the context of the argument and later statements that the argument by the
Department’s counsel was that Father’s possible psychological deficits were not the
cause of his doing poorly with his case plan.

                                              31
“to determine . . . what accommodations or additional medical or mental health services
[he] might need in order to benefit from reunification services and obtain the skills to
successfully reunify with his children.” If Father performed poorly with respect to his
case plan, it may have been due to his lengthy periods of incarceration or other issues
unrelated to any potential medical and psychological problems.20 But without the
evaluations described in Dr. Sandoval’s reports, it cannot be said that such medical and
psychological problems did not pose a barrier to Father’s ability to benefit from
reunification services.
       There is no substantial evidence in the record to support the juvenile court’s
conclusion that a psychological evaluation was unnecessary because it appeared Father
was not capable of benefitting from services. According to Dr. Sandoval, comprehensive
evaluations by professionals were needed to determine whether Father’s medical or
psychological challenges caused him to need additional specialized support to help him
with reunification efforts. Without those evaluations, it could not be determined whether
Father was capable of benefitting from services.
       The Department’s failure to respond to Dr. Sandoval’s recommendations for
further evaluation of Father was not “ ‘[a] good faith effort’ to provide reasonable
services responding to the unique needs of each family.” (In re Monica C., supra,
31 Cal.App.4th at p. 306.) Although it is possible Father may not successfully reunify
with the minor, even if he is given accommodations that professionals may deem
necessary after a comprehensive evaluation, “[a] forecast of failure could not provide an

       20
         Although Father returned to custody shortly after the family assessment in
March 2013, and remained in jail until July 2013, there is nothing in the record indicating
the Department (1) took steps to contact him while he was in jail; (2) investigated to
determine what services were available in jail to assist him with reunification; or
(3) explored whether a medical, neuropsychological, or psychological evaluation as
recommended by Dr. Sandoval could be conducted while Father was incarcerated. (See
Mark N. v. Superior Court, supra, 60 Cal.App.4th at p. 1013.)
                                             32
excuse for refusing to try.” (In re K.C., supra, 212 Cal.App.4th at p. 332.) Accordingly,
we find there was no substantial evidence under the circumstances presented here for the
court’s finding, by clear and convincing evidence (see In re Monica C., supra,
31 Cal.App.4th at p. 306), that the Department provided Father with reasonable
reunification services. We will therefore reverse the order insofar as it terminated
reunification services to Father, and will direct the Department to promptly offer Father
the comprehensive professional evaluations recommended by Dr. Sandoval.21 The
juvenile court shall retain the discretion, based upon the circumstances presented and the
proper application of the law, to terminate reunification services at any time. (In re
Aryanna C., supra, 132 Cal.App.4th at p. 1242.)
                                      DISPOSITION
       The order at the 12-month permanency hearing, insofar as it terminated family
reunification services to Father, is reversed. The Department is directed that, upon
remand, it shall promptly offer Father the comprehensive professional evaluations
recommended in the family assessment evaluation conducted by psychologist Marni
Sandoval, Psy.D., of the Monterey County Department of Public Health.




       21
          As noted, at the 12-month permanency hearing, the court ordered that
reunification services be continued for Mother, and it set the 18-month permanency
review hearing for February 19, 2014. By order dated January 15, 2014, the juvenile
court returned the minor to the physical custody of Mother; ordered that the minor
continue to be a dependent child of the court; vacated the 18-month permanency review
hearing previously set for February 19, 2014; and continued the case for a semi-annual
review hearing on July 15, 2014. Pursuant to Evidence Code section 459, subdivision
(a), we will take judicial notice of the juvenile court’s January 15, 2014 order. We
observe that, given these developments, it is unlikely that the additional services to Father
will cause a delay in the proceedings below.
                                             33
                                         Márquez, J.




WE CONCUR:




  Bamattre-Manoukian, Acting P.J.




  Grover, J.




                                    34